Exhibit 10.3

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE
AND ARE BEING OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE SECURITIES PURCHASED HEREUNDER MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND OTHER
APPLICABLE LAWS PURSUANT TO REGISTRATION OR EXEMPTION FROM REQUIREMENTS
THEREUNDER.

 

EVO Transportation & Energy Services, Inc.

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is made as of July 15, 2019
between EVO Transportation & Energy Services, Inc., a Delaware corporation (the
“Company”) and Clifford Finkle IV (the “Subscriber”).

 

On the date hereof, the Subscriber and the Company consummated the transactions
contemplated by that certain Stock Purchase and Exchange Agreement dated as of
even date herewith (the “Purchase Agreement”), pursuant to which the outstanding
Equity Interests (as defined in the Purchase Agreement) issued to Subscriber
converted into the right to receive, among other things as set forth in the
Purchase Agreement, 625,000 shares of Common Stock of the Company.

 

Pursuant to the terms of, and conditioned on the consummation of the closing
under, the Purchase Agreement, Subscriber is willing to purchase, and the
Company is willing to issue and sell to the Subscriber, the number of shares of
common stock of the Company (the “Securities”) set forth on Exhibit A hereto,
all on the terms and subject to the conditions set forth herein and in the
Purchase Agreement.

 

1. Subscription and Purchase Price.

 

(a) Subscription. On the terms and subject to the conditions set forth herein
and in the Purchase Agreement, the undersigned hereby subscribes for and agrees
to purchase the Securities set forth on Exhibit A hereto, on the date of the
closing under the Purchase Agreement and subject to the consummation of such
closing under the Purchase Agreement.

 

(b) The Subscriber understands and agrees that, subject to applicable laws, by
executing this Agreement, he, she or it is entering into a binding agreement.

 

2. Subscriber’s Representations, Warranties and Agreements

 

The undersigned hereby acknowledges, agrees with and represents and warrants to
the Company and its affiliates, as follows, in each case as of the date hereof:

 

(a) The undersigned has full power and authority to enter into this Agreement,
the execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
undersigned.

 



 

 

 

(b) The undersigned acknowledges his, her or its understanding that the offering
and sale of the Securities is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) of the Securities Act and the provisions of Regulation D promulgated
thereunder (“Regulation D”). In furtherance thereof, the undersigned represents
and warrants to the Company and its affiliates as follows:

 

(i) The undersigned is acquiring the Securities solely for the undersigned’s own
beneficial account, for investment purposes, and not with view to, or resale in
connection with, any distribution of the Securities;

 

(ii) The undersigned has the financial ability to bear the economic risk of his,
her or its investment, has adequate means for providing for their current needs
and contingencies, and has no need for liquidity with respect to the investment
in the Company;

 

(iii) The undersigned and the undersigned’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, “Advisors”), have
received all documents requested by the undersigned or Advisors, if any, and
have carefully reviewed them and understand the information contained therein,
prior to the execution of this Agreement; and

 

(iv) The undersigned (together with his, her or its Advisors, if any) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of the prospective investment in the Securities.
If other than an individual, the undersigned also represents it has not been
organized solely for the purpose of acquiring the Securities.

 

(c) The information in the Investor Questionnaire (attached as Appendix A)
completed and executed by the undersigned (the “Investor Questionnaire”) is true
and accurate in all respects, and the undersigned is an “accredited investor,”
as that term is defined in Rule 501(a) of Regulation D.

 

(d) The undersigned has relied on the advice of, or has consulted with, only
his, her or its Advisors. Each Advisor, if any, is capable of evaluating the
merits and risks of an investment in the Securities, and each Advisor, if any,
has disclosed to the undersigned in writing (a copy of which is annexed to this
Agreement) the specific details of any and all past, present or future
relationships, actual or contemplated, between the Advisor and the Company or
any affiliate thereof.

 

(e) The undersigned represents, warrants and agrees that he, she or it will not
sell or otherwise transfer the Securities without registration under the
Securities Act or an exemption therefrom, and fully understands and agrees that
the undersigned must bear the economic risk of his, her or its purchase because,
among other reasons, the Securities have not been registered under the
Securities Act or under the securities laws of any state and, therefore, cannot
be resold, pledged, assigned or otherwise disposed of unless they are
subsequently registered under the Securities Act and under the applicable
securities laws of such states, or an exemption from such registration is
available. In particular, the undersigned is aware that the Securities are
“restricted securities,” as such term is defined in Rule 144 promulgated under
the Securities Act (“Rule 144”), and they may not be sold pursuant to Rule 144
unless all of the conditions of Rule 144 are met. The undersigned also
understands that, except as set forth in Section 4(a) of this Agreement, the
Company is under no obligation to register the Securities on his, her or its
behalf or to assist them in complying with any exemption from registration under
the Securities Act or applicable state securities laws. The undersigned
understands that any sales or transfers of the Securities are further restricted
by state securities laws.

 

(f) No representations or warranties have been made to the undersigned by the
Company, other than any representations of the Company contained herein or in
the Purchase Agreement or in any document referred to in the Purchase Agreement,
and in subscribing for the Securities the undersigned is not relying upon any
representations other than those contained herein or in the Purchase Agreement
or in any document referred to in the Purchase Agreement.

 



2

 

 

(g) The undersigned understands and acknowledges that his, her or its purchase
of the Securities is a speculative investment that involves a high degree of
risk and the potential loss of their entire investment and has carefully read
and considered the matters set forth in the Company’s reports filed with the
U.S. Securities and Exchange Commission (“SEC”), including in particular the
matters under the caption “Risk Factors” contained in the Company’s Annual
Report on Form 10-K filed with the SEC on April 17, 2018 and the subsequently
filed Quarterly Reports on Form 10-Q.

 

(h) The undersigned understands and agrees that the Securities may bear
substantially the following legend until (i) such Securities shall have been
registered under the Securities Act and effectively disposed of in accordance
with a registration statement that has been declared effective or (ii) in the
opinion of counsel for the Company such Securities may be sold without
registration under the Securities Act, as well as any applicable “blue sky” or
state securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

 

(i) Neither the SEC nor any state securities commission has approved the
Securities or passed upon or endorsed the merits of the offering or confirmed
the accuracy or determined the adequacy of any information provided to
Subscriber. This offering has not been reviewed by any Federal, state or other
regulatory authority.

 

(j) The undersigned and his, her or its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Securities and
the business, financial condition, results of operations and prospects of the
Company, and all such questions have been answered to the full satisfaction of
the undersigned and his, her or its Advisors, if any.

 

(k) The undersigned is unaware of, is in no way relying on, and did not become
aware of the offering of the Securities through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
electronic mail over the Internet, in connection with the offering and sale of
the Securities and is not subscribing for Securities and did not become aware of
the offering of the Securities through or as a result of any seminar or meeting
to which the undersigned was invited by, or any solicitation of a subscription
by, a person not previously known to the undersigned in connection with
investments in securities generally.

 

(l) The undersigned has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby.

 

(m) The undersigned is not relying on the Company with respect to the legal,
tax, economic and related considerations of an investment in the Securities, and
the undersigned has relied on the advice of, or has consulted with, only his,
her or its own Advisors.

 

(n) The undersigned acknowledges that any estimates or forward-looking
statements or projections included in the Company’s filings with the SEC were
prepared by the management of the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company or its management and should not be relied upon.

 



3

 

 

(o) No oral or (except as set forth herein or in the Purchase Agreement or the
documents referred to therein) written representations have been made, or oral
or written information furnished, to the undersigned or his, her or its
Advisors, if any, in connection with the offering of the Securities.

 

(p) The undersigned agrees, acknowledges and understands that during the period
commencing on the date hereof through the Company’s public announcement of the
transactions contemplated by the Purchase Agreement, the undersigned will not
directly or indirectly, through related parties, affiliates or otherwise,
purchase, sell “short” or “short against the box” (as those terms are generally
understood) any equity security of the Company.

 

(q) The foregoing representations, warranties and agreements will survive the
completion of the issuance of the Securities hereunder.

 

3. Notices to Subscriber

 

(a) THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE
SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC, ANY STATE
SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF ANY INFORMATION PROVIDED TO SUBSCRIBER. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

(b) THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT,
AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. SUBSCRIBER SHOULD BE AWARE THAT HE MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

4. Miscellaneous Provisions

 

(a) Piggy-Back Registration. If at any time on or after the date hereof, the
Company proposes to file any registration statement (other than any registration
on Form S-4, S-8 or any other similarly inappropriate form, or any successor
forms thereto) under the Securities Act covering a public offering of the
Company’s common stock, it will notify the Subscriber at least ten (10) days
prior to each such filing and will use its best efforts to include in such
Registration Statement (to the extent permitted by applicable regulation), the
Securities purchased by the Subscriber hereunder and/or any shares of common
stock issued pursuant to the Buyer Note (as defined in the Purchase Agreement)
to the extent requested by the Subscriber within five (5) days after receipt of
notice of such filing (which request shall specify the shares of common stock of
the Company intended to be sold or disposed of by the Subscriber and describe
the nature of any proposed sale or other disposition thereof); provided,
however, that if a greater number of shares of the Company’s common stock is
offered for participation in the proposed offering than in the reasonable
opinion of the managing underwriter (if any) of the proposed offering can be
accommodated without adversely affecting the proposed offering, then the amount
of shares of common stock of the Company proposed to be offered by the
Subscriber for registration, as well as the number of securities of any other
selling stockholders participating in the registration, will be proportionately
reduced to a number deemed satisfactory by the managing underwriter. The Company
will bear all expenses and fees incurred in connection with the preparation,
filing, and amendment of the registration statement with the SEC, except that
the Subscriber shall pay all fees, disbursements and expenses of any counsel or
expert retained by the Subscriber and all underwriting discounts and
commissions, filing fees and any transfer or other taxes relating to the
Securities included in the registration statement. The Subscriber agrees to
cooperate with the Company in the preparation and filing of any registration
statement, and in the furnishing of information concerning the Subscriber for
inclusion therein, or in any efforts by the Company to establish that the
proposed sale is exempt under the Securities Act as to any proposed
distribution.

 



4

 

 

(b) Modification. Neither this Agreement, nor any provisions hereof, may be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, modification, discharge or
termination is sought.

 

(c) Survival. The undersigned’s representations and warranties made in this
Subscription Agreement survive the execution and delivery of this Agreement and
the delivery of the Securities.

 

(d) Notices. Any party may send any notice, request, demand, claim or other
communication hereunder to the undersigned at the address set forth on the
signature page of this Agreement or to the Company at the address set forth
above using any means (including personal delivery, expedited courier, messenger
service, fax, ordinary mail or email), but no such notice, request, demand,
claim or other communication will be deemed to have been duly given unless and
until it actually is received by the intended recipient. Any party may change
the address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties written notice in the
manner herein set forth.

 

(e) Binding Effect. Except as otherwise provided herein, this Agreement is
binding upon, and inures to the benefit of, the parties to this Agreement and
their heirs, executors, administrators, successors, legal representatives and
assigns. If the undersigned is more than one person or entity, the obligation of
the undersigned is joint and several and the agreements, representations,
warranties and acknowledgments contained herein are deemed to be made by, and
are binding upon, each such person or entity and his, her or its heirs,
executors, administrators, successors, legal representatives and assigns. This
Agreement sets forth the entire agreement and understanding between the parties
as to the subject matter thereof and merges and supersedes all prior
discussions, agreements and understandings of any and every nature among them.

 

(f) Assignability. This Agreement is not transferable or assignable by the
undersigned, except that the rights of Subscriber under Section 4(a) hereof are
transferrable and assignable by the undersigned upon written notice of such
transfer or assignment to the Company as part of any transfer of any Securities
and/or any shares of common stock issued pursuant to the Buyer Note (as defined
in the Purchase Agreement) by the undersigned to such Subscriber’s spouse,
children (whether natural, step or by adoption), grandchildren (whether natural,
step or by adoption), named beneficiary, sibling, parents or to a trust,
partnership or limited liability company solely for the benefit of one or more
of any of such Persons.

 

(g) Governing Law and Venue. This Agreement is governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
conflicts of law principles. Each party to this Agreement hereby irrevocably
submits to the exclusive jurisdiction and venue of the state courts of the State
of Delaware or the United States District Court located in the State of Delaware
for the purpose of any action between the parties arising in whole or in part
under or in connection with this Agreement.

 

(h) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

[Remainder of page left intentionally blank]

 

5

 

 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of July 15,
2019.

 

Manner in which Title is to be held (Please Check One):

 

1. ☐ Individual 7. ☐

Trust/Estate/Pension or Profit Sharing Plan

Date Opened:______________

            2. ☒ Joint Tenants with Right of Survivorship 8. ☐ As a Custodian
for           ______________________________________           Under the Uniform
Gift to Minors Act of the State of          
______________________________________             3. ☐ Community Property 9. ☐
Married with Separate Property             4. ☐ Tenants in Common 10. ☐ Keogh  
          5. ☐ Corporation/Partnership/ Limited Liability Company 11. ☐ Tenants
by the Entirety             6. ☐ IRA      

 

ALTERNATIVE DISTRIBUTION INFORMATION

 

To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.

 

Name of Firm (Bank, Brokerage, Custodian):
_________________________________________________________

 

Account Name:
_________________________________________________________________________________

 

Account Number:
_______________________________________________________________________________

 

Representative Name:
____________________________________________________________________________

 

Representative Phone Number:
_____________________________________________________________________

 

Address:
_______________________________________________________________________________________

 

City, State, Zip:
__________________________________________________________________________________

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THE NEXT PAGE.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE THE PAGE THEREAFTER.

 



 

 

 

EXECUTION BY NATURAL PERSONS

 

  Clifford and Alexis Finkle     Exact Name in Which Title is to be Held  

 

Clifford Finkle



 

Alexis Finkle





Name (Please Print)   Name of Additional Subscriber             Residence:
Number and Street  

Address of Additional Subscriber



            City, State and Zip Code  

City, State and Zip Code 

            Social Security Number  

Social Security Number



            Telephone Number   Telephone Number             Fax Number (if
available)   Fax Number (if available)             E-Mail   E-Mail (if
available)      

/s/ Clifford Finkle



 

/s/ Alexis Finkle



(Signature)   (Signature of Additional Subscriber)

 

ACCEPTED as of July 15, 2019, on behalf of the Company.

 

  By: /s/ Damon Cuzick     President

 



 

 

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(e.g., corporation, partnership, LLC, trust, etc.)

 

  Name of Entity (Please Print)  

 

Date of Incorporation or Organization:           State of Principal Office:    
      Federal Taxpayer Identification Number:         Office Address        
City, State and Zip Code         Telephone Number         Fax Number (if
available)         E-Mail (if available)  

 

  By:       Name:     Title:                     Address

 

ACCEPTED as of _________, 2019, on behalf of the Company.

 

  By:       President

 



 

 

 

Appendix A

 

INVESTOR QUESTIONNAIRE

 

Instructions: Check all boxes below which correctly describe you.

 

☐The Subscriber is (i) a bank, as defined in Section 3(a)(2) of the Securities
Act of 1933, as amended (the “Securities Act”), (ii) a savings and loan
association or other institution, as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in an individual or fiduciary capacity, (iii) a
broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), (iv) an insurance company as
defined in Section 2(13) of the Securities Act, (v) an investment company
registered under the Investment Company Act of 1940, as amended (the “Investment
Company Act”), (vi) a business development company as defined in Section
2(a)(48) of the Investment Company Act, (vii) a Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301 (c)
or (d) of the Small Business Investment Act of 1958, as amended, (viii) a plan
established and maintained by a state, its political subdivisions, or an agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees and you have total assets in excess of $5,000,000, or (ix) an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and (1) the decision that you shall
subscribe for and purchase the Securities, is made by a plan fiduciary, as
defined in Section 3(21) of ERISA, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, (2) you have
total assets in excess of $5,000,000 and the decision that you shall subscribe
for and purchase the Securities is made solely by persons or entities that are
accredited investors, as defined in Rule 501 of Regulation D promulgated under
the Securities Act (“Regulation D”) or (3) you are a self-directed plan and the
decision that you shall subscribe for and purchase the Securities is made solely
by persons or entities that are accredited investors.

 

☐The Subscriber is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, as amended.

 

☐The Subscriber is an organization described in Section 501(c)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”), a corporation,
Massachusetts or similar business trust or a partnership, in each case not
formed for the specific purpose of making an investment in the Securities and
with total assets in excess of $5,000,000.

 

☐The Subscriber is a director or executive officer of the Company.

 

☒The Subscriber is a natural person whose individual net worth, or joint net
worth with my spouse, exceeds $1,000,000 at the time of my subscription for and
purchase of the Securities. For purposes of this Subscription Agreement, “net
worth” means the excess of total assets at fair market value, including real and
personal property, but excluding the value of your primary residence, over total
liabilities. Total liabilities excludes any mortgage on the primary residence in
an amount of up to the home’s estimated fair market value, but includes (i) any
mortgage amount in excess of the home’s fair market value and (ii) any mortgage
amount that was borrowed during the 60-day period before the closing date for
the sale of Securities for the purpose of investing in the Securities.

 

☐The Subscriber is a natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with my spouse in
excess of $300,000 in each of the two most recent years, and who has a
reasonable expectation of reaching the same income level in the current year.

 



A-1

 

 

Appendix A

 

☐The Subscriber is a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Securities, whose subscription
for and purchase of the Securities is directed by a sophisticated person as
described in Rule 506(b)(2)(ii) of Regulation D.

 

☐The Subscriber is an entity in which all of the equity owners are persons or
entities described in one of the preceding paragraphs. Note: For Subscribers
attempting to qualify under this item, each equity owner must complete, sign and
return to the Company a separate copy of this Questionnaire).

 

☐The Subscriber does NOT meet any of the foregoing categories.

 

The undersigned hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased Securities of the Company.

 

Clifford B. Finkle IV   Alexis D. Finkle Name of Subscriber  [please print]  
Name of Co-Subscriber  [please print]       /s/ Clifford B. Finkle IV   /s/
Alexis Finkle Signature of Subscriber  (Entities please   Signature of
Co-Subscriber provide signature of Subscriber’s duly     authorized signatory.)
          7-17-19 Name of Signatory (Entities only)   Date             Title of
Signatory (Entities only)    

 

A-2

 

 

EXHIBIT A

SUBSCRIPTION SECURITIES

 

625,000 shares of Common Stock

 

 



 

 

